PER CURIAM.
We reverse the order dismissing a complaint with prejudice for failure to state a cause of action. It cannot be said that the pleadings are so inconsistent with the attached exhibits as to neutralize each other. See Harry Pepper & Assocs. v. Lasseter, 247 So.2d 736 (Fla. 3d DCA), cert. denied, 252 So.2d 797 (Fla.1971). The sufficiency of the evidence which the plaintiff is likely to produce may not be considered on a motion to dismiss. N.E. at West Palm Beach, Inc. v. Horowitz, 471 So.2d 570 (Fla. 3d DCA 1985).
Reversed and remanded.
HUBBART and FERGUSON, JJ., concur.